Citation Nr: 0401233	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  98-08 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to an initial rating (compensable) for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1969 and from January 1971 to June 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 RO decision, which granted service 
connection for a bilateral hearing loss and assigned a no 
percent (noncompensable) percent rating effective on July 1, 
1988.  

At the veteran's request, an informal hearing was conducted 
in February 2000, at the RO, in lieu of the formal RO hearing 
originally requested by the veteran.  

The veteran failed to appear for a January 2003 hearing due 
to failure to receive timely notice of the hearing.  The 
hearing was rescheduled and held in July 2003 before the 
undersigned Member of the Board, who has been designated to 
make the final disposition of this proceeding for VA.  

(The Board notes that the issue of entitlement to an initial 
(compensable) rating for the service connected bilateral 
hearing disability on an extraschedular basis will be the 
subject of the Remand portion of this document.  This appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.)  




FINDING OF FACT

The service-connected bilateral hearing loss is shown to be 
manifested by auditory acuity level I in the right ear and 
auditory acuity level I in the left ear, as demonstrated on 
the December 2000 examination.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable schedular 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
including Diagnostic Code 6100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations in part provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions in May 1998, May 2000, and October 2002; 
Statement of the Case (SOC) in May 1998; Supplemental 
Statements of the Case in May 2000 and October 2002; and in a 
VCAA letter dated in March 2001, the RO has notified him of 
the evidence needed to substantiate his claim for increase.  

Specifically, in the Rating Decisions, SOC, and SSOC's, the 
RO provided the veteran with the regulatory principles 
relating to an increased rating, and notified the veteran of 
the evidence it considered.  The RO also explained 
essentially what the evidence must show for a higher rating 
for the service-connected bilateral hearing loss.  

The Board notes that, in a March 2001 letter, the RO informed 
the veteran about the VCAA and the duties of VA under the 
Act.  The RO informed the veteran of what evidence was needed 
from him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained VA hearing examinations for the veteran 
in March 2000 and December 2000 and provided the veteran with 
the opportunity for a hearing at the RO in February 2000 and 
another hearing in July 2003.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  


II.  Higher Rating for Hearing Loss

As noted hereinabove, disability evaluations are determined 
by the application of a schedule of ratings that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4 (West 2002).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent, and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85 (2003); see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule also allows for evaluation of the degree 
of disability from hearing loss as an exceptional pattern of 
hearing impairment whereby a numeric designation of the 
hearing impairment is obtained based solely on pure tone 
threshold average, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86, Table VIa (2003).   

The veteran's service-connected bilateral hearing loss is 
currently rated as non-compensable under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  He contends that a higher rating is 
warranted.  

A review of the record shows that the veteran underwent a VA 
hearing examination in March 2000.  An audiometric 
examination revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz:  30, 35, 50, 
and 60, for an average of 44 in the right ear; and 20, 30, 
50, and 60, for an average of 40 in the left ear.  Speech 
recognition was 92 percent in the right ear and 92 percent in 
the left ear.  

These audiometric findings reflect Level I auditory acuity in 
the left ear and Level I in the right ear.  See 38 C.F.R. § 
4.85, Table VI.  These numeric designations in combination 
correspond to a no percent rating (non-compensable).  See 38 
C.F.R. § 4.85, Table VII, Code 6100 (2003).  

The Board further notes that the veteran's records contain 
results from a VA examination and hearing test dated in 
December 2000.  

An audiometric examination revealed the following pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz:  
25, 40, 60, and 55, for an average of 45 in the right ear; 
and 25, 40, 60, and 60, for an average of 46 in the left ear.  
Speech recognition was 96 percent in the right ear and 96 
percent in the left ear.  

These audiometric findings reflect Level I auditory acuity in 
the right ear and Level I in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  These numeric designations in combination 
correspond to a no percent rating (non-compensable).  See 38 
C.F.R. § 4.85, Table VII, Code 6100 (2003).  

The Board notes that the veteran's audiometric findings from 
both the March 2000 test and the December 2000 test do not 
meet the specified requisite levels for evaluation as an 
exceptional pattern of hearing impairment.  See 38 C.F.R. § 
4.86 (2003).  

In the instant case, the Board finds that the application of 
the rating schedule to the veteran's hearing test results 
clearly demonstrates that a non-compensable rating is 
warranted.  

It is also noted that the fact that the veteran may wear 
hearing aids does not affect his rating, as the rating 
schedule makes a proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85(a) (2003).  

As the preponderance of the evidence is against the veteran's 
claim for a higher rating for bilateral hearing loss, the 
benefit of doubt doctrine is inapplicable, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Furthermore, the Board notes that this is an initial rating 
case, and consideration has been given to "staged ratings" 
for the condition over the period of time since service 
connection became effective in July 1988.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

However, considering all the evidence, the Board finds that a 
rating higher than no percent (non-compensable) is not 
warranted.  The evidence does not show that the veteran meets 
the criteria for a compensable rating under the applicable 
code.  

Moreover, the evidence shows that the veteran's bilateral 
hearing loss disability has remained no percent disabling at 
all times since the effective date of service connection in 
July 1988.  Fenderson, supra.  

However, the Board has also considered that bilateral hearing 
loss may be considered for a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  
Whether the veteran's disability would meet the criteria for 
a higher rating under 38 C.F.R. § 3.321(b)(1) is the subject 
of further discussion hereinbelow.  



ORDER

An initial schedular rating for the service-connected 
bilateral hearing loss is denied.  



REMAND

As stated hereinabove, the Board finds that consideration of 
a higher rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is warranted by the RO.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance; however, under 
the circumstances of the present case there may be a basis 
for the RO to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

The veteran's bilateral hearing loss may present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2003). 

As an initial matter, the Board notes that the RO considered 
rating the veteran's hearing loss on an extraschedular basis 
in its January 1998 and May 1998 RO decisions, but the 
veteran has submitted evidence since then that, when 
considered cumulatively with prior evidence, must be 
addressed in relation to the requirements for extraschedular 
consideration.  

For example, early on in a Notice of Disagreement (NOD) dated 
in February 1989, the veteran indicated that he was having 
difficulty in his employment as a teacher and a pilot because 
he could not hear or understand the students adequately in 
the classroom or hear the radio communications while flying 
as a pilot.  

Thereafter, in a NOD dated in May 1990, the veteran indicated 
his hearing problems continued to adversely affect both his 
careers - teaching and flying.  A subsequent heart condition 
ultimately ended his flying career.  

In his claim filed in July 1997, the veteran stated that his 
hearing problem had progressed to the point where he was 
becoming ineffective as a teacher and that he had become 
somewhat of a school joke.   He further stated that due to 
his hearing problem and his heart problem he was forced to 
take unpaid leave from his teaching job in an attempt to 
resolve the problems.  

In February 2000, despite having bilateral hearing aids from 
the VA, the veteran reports being forced to resign his 
teaching post due to his inability to hear and is currently 
unemployed.  

In light of the foregoing, it is the Board's opinion that the 
RO should evaluate the veteran's hearing loss to see if it 
meets the criteria for extra-schedular evaluation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence is needed from 
him and what VA has done and will do to 
assist him in substantiating his claims.  

2.  Further, the RO should take 
appropriate steps to contact the veteran 
in order to provide him another 
opportunity to submit any additional 
medical evidence or information and 
further argument that indicate his 
service connected bilateral hearing loss 
presents an exceptional or unusual 
disability picture with related factors 
such as marked interference with 
employment or frequent hospitalizations 
as to render impractical the application 
of the regular schedular standards.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increase.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



